Order filed on March 31, 1964 confirming the arbitrator’s award modified on the law to the extent of reducing the amount of the judgment to $3,427.17 plus interest of $21.41 and as so modified is otherwise affirmed, without costs. The provision in the MVAIC endorsement providing that any amount awarded thereunder shall be reduced by “ the amount paid * * ° under any workmen’s compensation law” requires that the award be so reduced (Matter of Durant [MV AIC], 15 N Y 2d 408). Concur — Rabin, J. P., Valente, Stevens, Eager and Steuer, JJ.